Order entered January 15, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01035-CV

            EAGLE I, JAMES P. GRAHAM AND ANIMAL HOUSE, Appellants

                                                 V.

                                   DAVID POTTER, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-14-00570

                                             ORDER
       Before the Court is appellants’ January 13, 2015, third agreed motion for extension of

time to file appellants’ brief. In their motion, appellants state the parties are negotiating toward a

settlement and they request a fourteen day extension of time to file their brief. We GRANT

appellants’ motion. Appellants’ brief shall be filed no later than January 30, 2015.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE